Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 SALE AND SERVICING AGREEMENT among USAA AUTO OWNER TRUST 2007-2, as Issuer, USAA ACCEPTANCE, LLC, as Depositor, and USAA FEDERAL SAVINGS BANK, as Seller and Servicer Dated as of October 4, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND USAGE ARTICLE II TRUST PROPERTY SECTION 2.1 Conveyance of Trust Property; Intent of the Parties 1 SECTION 2.2 Representations and Warranties of the Depositor regarding the Receivables 2 SECTION 2.3 Repurchase Upon Breach 5 SECTION 2.4 Custody of Receivable Files 6 SECTION 2.5 Duties of Servicer as Custodian 6 SECTION 2.6 Instructions; Authority to Act 7 SECTION 2.7 Custodians Indemnification 7 SECTION 2.8 Effective Period and Termination 8 ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY SECTION 3.1 Duties of Servicer 8 SECTION 3.2 Collection of Receivable Payments 9 SECTION 3.3 Realization Upon Receivables 9 SECTION 3.4 Allocations of Collections 10 SECTION 3.5 Maintenance of Security Interests in Financed Vehicles 10 SECTION 3.6 Covenants of Servicer 10 SECTION 3.7 Purchase of Receivables Upon Breach 11 SECTION 3.8 Servicer Fees 11 SECTION 3.9 Servicers Certificate 12 SECTION 3.10 Annual Statement as to Compliance; Item 1122 Servicing Criteria Assessment; Notice of Event of Servicing Termination 12 SECTION 3.11 Annual Independent Registered Public Accountants Report 13 SECTION 3.12 Access to Certain Documentation and Information Regarding Receivables 14 SECTION 3.13 Servicer Expenses 14 SECTION 3.14 [Reserved] 14 SECTION 3.15 1934 Act Filings; Sarbanes-Oxley Act Requirements 14 ARTICLE IV DISTRIBUTIONS; RESERVE ACCOUNT; STATEMENTS TO
